DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ricoh Company LTD (EP 3 291 208 A1, provided by the Applicant’s IDS) in view of Iwata et al (US 2017/0008228 A1).
For claim 5-12 AND 15, Ricoh Company LTD teach a method of manufacturing a solid freeform fabrication object (Figures 1-7; [0011]-[0333]) comprising: 
applying a plurality of hydrogel precursors to form a liquid film while controlling an application position  and amount of the plurality of hydrogel liquid precursors, controlling moisture content in the layer/structure (Fig 4 includes plural inkjet/nozzle which are used to apply materials efficiently; [0194]-[0333]]0213]-[0217] pertains to control of materials in the nozzle; it is noted that control of the position is inherent)  and curing the liquid film to obtain a cured film including a plurality of regions formed hydrogels having respective physical properties ([0139] -0150] pertains to curing process; [0295]-[0296] showing materials and content in each liquid); and laminating the cured film (see [0111]-[0131][0195]).
Ricoh Company LTD fails to explicitly teach that plurality of hydrogel liquid precursors having moisture content greater than 75% and having a solvent concentration difference of 5 percent by mass or less from each, however, there is sufficient motivation or suggestion provided to optimize the moisture content  and solvent concentration based on the type of structure being produced (table 7 teaches two different types of materials; and [0057]-[0058]; [0061] moisture content between region adjusted; and overall suggest use of different materials first and second thus having different concentration of solvents). 
Furthermore, Rich Company LTD though suggest inkjet dropping method to form the layers, however, is silent to position controls. While this concept is known, it can be seen in Iwata et al. in producing hydrogel structure, both the position and amount of the material is controlled ([0041] and throughout). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify Ricoh Company LTD with including position and amount control while dropping in specific section of the layer, for the benefit of producing desired type of structure with specific functional properties (see abstract). 
Additionally, for claims 8-9 limitation in regards to control of volume of the liquid droplet or number of droplets would have been obvious over Iwata et al (see [0109][0111][0196][0204]). 
As for claim 10-12 and 15,  see claim 1, and additionally, Ricoh Company LTD further teach each of the plurality of hydrogel liquid precursors contains a water-containing solvent, a polymerizable monomer, and a mineral (see [0065]-[0098]); wherein each of the plurality of hydrogel liquid precursors contains water and an organic solvent as solvents ([0065]-[0098]); wherein each of the plurality of hydrogel liquid precursors contain a mono-functional polymerizable monomer as a polymerizable monomer ([0065]-[0098]). However, Ricoh Company LTD does not limit the materials thus use of known -multi-functional monomer would have been obvious in view of Iwata et al (see [0076] of Iwata et al which states polyfunctional polymerizable monomers are suitable).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0217090 A1 and US 2016/0136888 A1 are all pertaining to composition including hydrogel, water, and solvent and also deposition of material to form 3D products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743